El Juez PresideNte Sr. QuiñoNes,
después de exponer los hechos anteriores, emitió la opinión del Tribunal.
Aceptando los fundamentos de hecho y de derecho de la sentencia apelada, y
Considerando, además, que no son de estimarse las pro-testas de indefensión, alegadas en el acto de la vista por el abogado defensor de la apelante, pués no habiéndose coar-tado, ni limitado en manera alguna, á esta parte, sus legítimos medios de defensa, ántes al contrario, habiéndosele admitido todas las pruebas que propuso y que estimó pertinentes á su derecho, y habiéndosele concedido tiempo más que suficiente para evacuarlas, incluso los interrogatorios de repreguntas para los testigos de la prueba contraria, si realmente hubiera tenido algún interés en formularlos, no se justifican bajo ningún concepto las protestas de indefensión aludidas, máxi-me, cuando no habiéndolas consignado en el acto del juicio oral, ni establecido reclamación alguna para que se subsana-ran las infracciones que se suponen cometidas en el orden del procedimiento, deberían estimarse consentidas en todo caso, y no podrían servir de fundamento para pedir la nulidad de la sentencia apelada.
*504Considerando, en cnanto á las declaraciones testificales qne presentó el abogado defensor de la parte apelante, con sn escrito de 19 de Enero último, y le fueron devueltas por providencia del siguiente día, y en cuya agregación á los autos fia insistido en el acto de la vista, que tanto por el estado en que se encontraban estos autos,, cuando fue presentado dicho escrito, estando ya citadas las partes para sentencia, cuanto por tratarse, no de una prueba de documentos, sino de una prueba de testigos, que no fué propuesta oportunamente en el juicio, y que, á mayor abundamiento, se ha recibido sin citación y, por consiguiente, á espaldas de la parte contraria, no es de admitirse, por no estar comprendida, en ninguno de los casos en que procede el recibimiento á prueba, en.la segun-da instancia, con arreglo al Artículo 801 de la Ley de En-juiciamiento Civil.
Vistas las disposiciones legales citadas.
Fallamos: que debemos confirmar y confirmamos la sen-tencia apelada, con los costas á la apelante.
Jueces concurrentes: Sres. Hernández, Figueras y Mac-Leary.
El Juez Asociado Sr. Sulzbacher no formó Tribunal eñ la vista de este caso.